Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-FINAL OFFICE ACTION
 	This Office Action addresses U.S. Application No. 16/654,665, which is a reissue of U.S. Application No. 15/168,676 (hereinafter, the '676 application), entitled “NONVOLATILE SEMICONDUCTOR MEMORY DEVICE AND MEMORY SYSTEM”, which issued as U.S. Patent No. 9,792,983, (hereinafter, the '983 patent).  
	A Request for Continued Examination was filed on May 5, 2022.
Claims 1-23 are pending.  Claims 1-17 are original or amended patent claims.  New claims 18-23 were added in a preliminary amendment filed October 16, 2019. 

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
DRAWING OBJECTIONS
 	The previous objection to the drawings under 37 CFR 1.84(p)(3) is withdrawn due applicant’s remarks included with the amendment of May 5, 2022, which correctly pointed out that, unlike the drawings filed October 16, 2019, the clean copies of the drawings submitted with the amendment of September 15, 2021 do not have “numbers, letters, and reference characters” that “cross or mingle with the lines” in Figure 3, as confirmed by the examiner upon closer examination of the drawing.

The remaining objections to the drawings are maintained.  The drawings are objected to for the following reasons:
 The drawings are not in accordance with 37 CFR 1.84(p)(3), which states, “Numbers, letters, and reference characters … should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.”  Note Figures, 11, 17, 19 and 24. For example, “Free” should be underlined in these shaded areas:

    PNG
    media_image1.png
    90
    219
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    97
    310
    media_image2.png
    Greyscale

	Note also 37 CFR 1.84(q), which states, “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake” (emphasis added.)
		
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

SPECIFICATION
The previous objection to the disclosure regarding the title is withdrawn due to the amendment filed May 5, 2022.


CLAIM SUPPORT
 		The previous objections based on a lack of claim support in view of 37 CFR 1.173(c) and MPEP 1453(V)(D) are withdrawn due to the proper explanation of support provided on pages 11-15 of the amendment of May 5, 2022.

CLAIM OBJECTIONS
The previous objection to claim 17 is withdrawn due to the amendment filed May 5, 2022.

The previous objections to claims 1-23 are withdrawn due to the proper status identifiers included with the amendment filed May 5, 2022.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The previous objection to the declaration is withdrawn as rendered moot by the May 5, 2022 amendment to claim 18 to align it with the statement of error in the declaration.

OATH/DECLARATION – RECAPTURE ANALYSIS
 	The following is a quotation from 35 U.S.C. §251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.


 	Claim 18 lacks subject matter surrendered during the prosecution of the '676 application.  
	In an amendment filed March 14, 2017, in the '676 application, applicant amended claim 1 to include allowable subject matter from claim 3, in response to (1) a prior art rejection of claim 1 and (2) and indication of allowable subject matter in claim 3. Note page 10 of the March 14, 2017 amendment, “In response, claims 1 and 11 are amended to incorporate the allowable subject matter of claims 3 and 14, respectively.”
	Independent claim 18 lacks the following language in bold which was added to claim 1 to overcome rejections based on the prior art during the prosecution of the '676 application: 
“variable resistor of the on-die termination circuit being set at different values” (amendment of March 14, 2017.)
	However, the limitations of claim 3 of the '676 application were as follows, “The memory device according to claim 1, wherein the plurality of terminals includes a first terminal to receive data, a second terminal to receive a clock signal, and a third terminal to receive a read enable signal, and the on-die termination circuit is connected to one of the first, second, and third terminals.”  These elements remain claim 18 of the present application.
 	The three step test for recapture:
Step 1 - Is There Broadening?
Are the reissue claims broader than the original patent claims in at least some respects?  Yes, for example, claim 18 lacks the above-cited language which is required of claim 1 of the '983 patent.
Step 2 - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter?
Substep 1 – Did applicant surrender any subject matter in the prosecution of the original application that became the patent to be reissued?  Yes, the surrendered subject matter is noted above.
Substep 2 - Does the broadening in the reissue claims result from eliminating limitations surrendered in the original prosecution?  Yes and No. The surrendered subject matter added to make claim 1 allowable is still in claim 18.  However, it appears that the language missing from claim 18, “of the on-die termination circuit being set” was one of the “minor modifications for clarity” (note the '676 application, remarks on page 10 of the amendment of March 14, 2017) and not to overcome prior art. 
Thus, there is no need for Step 3.  The amendment does not meet the criteria for impermissible recapture and no rejection under 35 U.S.C. §251 is warranted. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations that use the word “means” (or “step”) will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations that do not use the word “means” (or “step”) will not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Any claim limitations that use the words “means for” and also limitations that do not use the word “means,” will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, if the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	
Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below either use the language "means" or "step" or has been determined to be a generic placeholder.  
control signals 
control circuit
enable signal
controller
signal 
read enable signal 
memory unit
Note: 	With regard to the claimed “control circuit”, the circuitry as claimed, combined with a description of the function of the circuits (switching on power), should provide sufficient structure to one of ordinary skill in the art.  See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (“circuitry” is generally determined to have sufficient structure).  However, because the claimed “control circuit” does not include sufficient structure in the claims themselves, this limitation also meets Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

(B) 	the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

Any functional language for the above claim limitations is listed below.  
control signals (“to control”)
control circuit (“configured to”)
enable signal (“to enable”)
controller (“configured to”, see claim 10)
signal (“for”)
read enable signal (“to enable reading”)
memory unit (no functional language)
The limitation “memory unit” does not meet Prong (B) and will not be further considered in this analysis.  Each of the other limitations meet Prong (B) of the analysis.
(C)	Regarding Prong (C), the MPEP states:

(C) 	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure, note the following:
control signals (in Figure 3, the read enable signal is a control signal, and in this circumstance, the clock signal may also be considered a control signal, thus providing support for plural control signals)
control circuit (for controlling the ODT; see Figure 3, element 52)
enable signal controller (see Figure 3, controller 100, and note an example of non-generic operation of the controller 100 in column 5, lines 4-9)
signal (a “signal for enabling” assumed to be the same as the “enabling signal”)
read enable signal (note the operation of the read enable signal in Figure 9)
Thus, these limitations do not meet Prong (C) of the analysis and thus do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

CLAIM REJECTIONS - 35 USC § 112, 2nd PARAGRAPH
The following rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn due to the amendment filed May 5, 2022:
The previous rejection directed to claim 1, line 3 and line 4,
The previous rejection directed to claim 1, lines 10-11,
The previous rejection directed to claim 6,
The previous rejection directed to claims 7 and 8, line 2,
The previous rejection directed to claims 7 and 8, lines 2-3,
The previous rejection directed to claim 10,
The previous two rejections directed to claim 12,
The previous rejection directed to claims 13 and 14,
The previous rejection directed to claim 15,
The previous rejection directed to claim 17, and
The previous rejection directed to claim 18.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	The following rejection is maintained from the previous Office action:
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 1, lines 7-8 recite “an on-die termination circuit connected to one or more of the first, second and third terminals”.  However, it is unclear how the operations of lines 9-13 would work in the case where the ODT is connected to only one of the first terminal or to only the second terminal.  Claims 2-9 are rejected as being dependent on claim 1.

PRIOR ART
No rejection based on prior art is deemed necessary at this time, as none of the prior art references made of record appear to teach or suggest, either alone or in combination, each and all of the limitations of the present claims. 





ALLOWABLE SUBJECT MATTER
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as described above.  Claims 10-23 are allowed.
As indicated above, claims 1-23 appear to contain subject matter that is neither taught nor suggested by the prior art of record. 
In general, the specific field of the invention, i.e., enabling or disabling an on-die termination circuit via control and clock signals and a variable resistor was well known in the prior art.  
As an example, prior art reference Kim, U.S. Patent Application No. 2008/0164904, appears to be relevant to the claims, stating:
“The control signal generating unit produces control signals to control a change of waveform of the ODT driving enable signal. The trimming control unit changes the waveform of the ODT driving enable signal in response to the control signals, thereby outputting a ODT driving signal. The termination circuit connects a termination resistance to an impedance adjusting node in response to the ODT driving signal.”

With reference to claim 1, for example, Kim teaches a memory device (note Figure 4), comprising: a nonvolatile semiconductor memory cell array (the array of Kim is volatile DDR); a plurality of terminals through which control signals are received to control the memory device (note Figure 4), the plurality of terminals including a first terminal to receive data, a second terminal to receive a clock signal (note Figure 2, CKE), and a third terminal to receive a read enable signal (the Kim reference focuses on the write command signals; note, e.g., paragraph [0019]); an on-die termination circuit connected to at least one of the first, second, and third terminals and having a variable resistor (note the abstract, “A termination circuit connects a termination resistance to an impedance adjusting node in response to the ODT driving signal”); and a control circuit configured to enable the on-die termination circuit in response to an enabling signal to enable the on-die termination circuit, a resistance of the variable resistor of the on-die termination circuit being set at different values depending on whether a control signal is asserted or deasserted when the enabling signal is received (not taught by the Kim reference).
Thus while Kim did explicitly teach a variable resistance for the on-die termination circuit, and operating under the assumption that it would have been obvious to modify Kim to work with non-volatile memory as opposed to volatile DDR and that the same control set up for writes would have applied similarly for reads, nevertheless, neither Kim nor the other references made of record taught or suggested the claimed “control circuit configured to enable the on-die termination circuit in response to an enabling signal to enable the on-die termination circuit, a resistance of the variable resistor of the on-die termination circuit being set at different values depending on whether a control signal is asserted or deasserted when the enabling signal is received”.
Thus, the invention is distinguished from the prior art of record.

RESPONSE TO AMENDMENT
	The amendments and associated remarks filed May 5, 2022 have been carefully considered by the examiner.  These have overcome most, but not all of the objections and rejections set forth in the previous Office action.
	(I)	With regard to the drawings:
 		(1)	The previous objection to the drawings under 37 CFR 1.84(p)(3), regarding “numbers, letters, and reference characters” that “cross or mingle with the lines” are withdrawn due to the previous submission of clean copies of the drawings with the amendment, in order to replace the inadequate scanned copies from the patent.
		(2)	The remaining objections to the drawings under 37 CFR 1.84(p)(3) are maintained.  The remarks filed with the amendment attempt to cast the language of 37 CFR 1.84(p)(3) as a suggestion, rather than a requirement.  However, any ambiguity regarding this requirement is resolved by 37 CFR 1.84(q), which states, “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake” (emphasis added.)
	(II)	With regard to the disclosure, the previous objection to the disclosure regarding the title is withdrawn due to the amendment.
 (III)	With regard to the requirement for claim support, the explanations set forth on pages 11-15 of the remarks submitted with the amendment are proper and the requirement is withdrawn.  
 (IV)	With regard to the claim objections, the previous objections to claim 17 and separately to claims 1-23 are withdrawn due to the amendment.
(V)	With regard to the objection to the declaration, this is withdrawn due to the amendment.
(VI)	With regard to the rejections based on a defective declaration, these are withdrawn due to the amendment.
(VII)	With regard to the claim interpretation, the amended claims do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
(VIII)	With regard to the claim rejections based on 35 USC § 112, 2nd paragraph, all but one of the rejections is withdrawn due to the amendment.
As for the remaining rejections in this section, these are maintained.  
The arguments submitted with the amendment are not convincing, inasmuch as they are generic and do not appear to be directed to the rejection in this application.  
Specifically, the arguments of breadth vs. indefiniteness and exhorting the examiner to “point out the specific term or phrase” does not take into account the actual rejection, which was not directed to breadth but rather a lack of clarity, and which clearly pointed out specific language by line number and by citation of the language, with an explanation of why the language is unclear.
	(IX)	With regard to the prior art, no rejection based on prior art is deemed necessary at this time.  
	(X)	With regard to the allowable subject matter, there is no pending prior art rejection.  


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is 571-272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner, Art Unit 3992

Conferees:

/CATHERINE M TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992